[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#107)
The plaintiff, Louis Serra, moves to strike the defendant, Town of Wilton's special defenses on the grounds that the defenses are legally insufficient. The special defenses are based on the doctrines of res judicata, collateral estoppel and failure to state a claim.
An arbitration award is accorded the benefits of res judicata in much the same manner as a judgment of the court. Corey v. Avco-Lycoming Division, 163 Conn. 309, 318 (1972); see also Hamill v. Neikind,171 Conn. 357, 358 (1976) (arbitration award is res judicata as to all matters in the submission). Moreover, the motion to strike and supporting memorandum of law refer to facts not alleged in either the complaint or the special defenses. "A motion to strike that imparts facts outside the pleadings is a `speaking motion to strike' and will not be granted." Conn. State Oil Co. v. Carbone, 36 Conn. Sup. 181, 182-83 (1979).
Accordingly, the plaintiff's motion to strike the defendant's special defenses is denied.
PICKETT, J.